DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Arguments pages 7-9, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ra et al US 2015/0243045.
Regarding claim 1 and 12, Applicant states that the reference of Case and Flood fail to teach an iterative reconstruction technique in which the computer system first determines the regularization parameters important for executing iterative reconstruction (Applicants Remarks pages 8-9).  Examiner disagrees with Applicant.  Ra et al teaches the data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data acquired through a tomography scan at the target time. To reduce an error between the estimated projection data and the measured projection data, the data acquirer 710 may correct the first information 1380. As described above, the data acquirer 710 may repeatedly correct the first information 1380 so that the first information 1380 may accurately reflect the motion of the object (paragraph 0351).  The regularization parameter is the first information 1380, the actual projection data is the measured projection data and estimated projection data is the estimated projection data.  The “results of the comparisons are used to make corrections” in paragraph 0351 is the error that is the result of the comparison, because once an error is no longer detected from the measured projection data and the estimated projection data, then the first information 1380 is corrected.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  “detecting the x-ray beam after transmission through the sample to generate projection data” should read -- detecting the x-ray beam after transmission through a sample to generate projection data--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al US 2014/0233692 in view of Ra et al US 2015/0243045.
Regarding claim 1, Case et al teaches 
An x-ray micro tomography system (pp 0022), comprising: 
an x-ray microscopy system including an x-ray source system for generating an x- ray beam (pp 0047), and 

Case et al fails to teach a computer system for determining regularization parameters and then executing iterative reconstruction using the actual projection data and the regularization parameters in which, in iterations of the iterative reconstruction, comparisons are made between estimated projection data and the actual projection data and results of the comparisons are used to make corrections.
Ra et al teaches a computer system for determining regularization parameters (first information, paragraph 0351, 0344-0347) and then executing iterative reconstruction (iterative, paragraph 0301) using the actual projection data (measured projection data, paragraph 0351) and the regularization parameters (first information, paragraph 0351) in which, in iterations of the iterative reconstruction (paragraph 0301), comparisons are made between estimated projection data (estimated projection data, paragraph 0301) and the actual projection data (measured projection data, paragraph 0301) and results of the comparisons are used to make corrections. (correct first information repeatedly, paragraph 0351).   Note:  data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data acquired through a tomography scan at the target time. To reduce an error between the estimated projection data and the measured projection data, the data acquirer 710 may correct the first information 1380. As described above, the data acquirer 710 may repeatedly correct the first information 1380 so that the first information 1380 may accurately reflect the motion of the object (paragraph 0351).  The regularization parameter is the first information 1380, the actual projection data is the measured projection data and estimated projection data is the estimated projection data.  The “results of the comparisons are used to make corrections” in paragraph 0351 to first information 1380 such that the error is reduced.  The error is referring to the error between the measured projection data and the estimated projection data using first information.  Also see paragraph 0594.
Therefore it would have been obvious to one of ordinary skill in the art to modify Case et al to include: a computer system for determining regularization parameters and then executing iterative reconstruction using the actual projection data and the regularization parameters in which, in iterations of the iterative reconstruction, comparisons are made between estimated projection data and the actual projection data and results of the comparisons are used to make corrections.
The reason of doing so would have allowed a target image having a high temporal resolution to be constructed (paragraph 0612, Ra).
Regarding claim 9, Ra et al teaches wherein the computer system executes iterative reconstruction using the projection data and the determined regularization parameters (paragraph 0351, also see rejection of claim 1) to generate a volume dataset of the sample (3D imaging, paragraph 0157).
Also see Case teaches generate a volume dataset of the sample (reconstructed tomographic volume data set of sample 114 paragraph 0059).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Ra et al to include: generate a volume dataset of the sample.  The reason of doing so would have allowed a person to further analyze the generated data to cure a patient.
Regarding claim 12, Case et al teaches a method for an x-ray micro tomography system, comprising: 
generating an x-ray beam (pp 0022); 
detecting the x-ray beam after transmission through the sample to generate projection data (pp 0048-0050); and 
Case et al fails to teach a computer system for determining regularization parameters and then executing iterative reconstruction using the actual projection data and the regularization parameters in which, in iterations of the iterative reconstruction, comparisons are made between estimated projection data and the actual projection data and results of the comparisons are used to make corrections.
Ra et al teaches a computer system for determining regularization parameters (first information, paragraph 0351, 0344-0347) and then executing iterative reconstruction (iterative, paragraph 0301) using the actual projection data (measured projection data, paragraph 0351) and the regularization parameters (first information, paragraph 0351) in which, in iterations of the iterative reconstruction (paragraph 0301), comparisons are made between estimated projection data (estimated projection data, paragraph 0301) and the actual projection data (measured projection data, paragraph 0301) and results of the comparisons are used to make corrections. (correct first information repeatedly, paragraph 0351).   Note:  data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data acquired through a tomography scan at the target time. To reduce an error between the estimated projection data and the measured projection data, the data acquirer 710 may correct the first information 1380. As described above, the data acquirer 710 may repeatedly correct the first information 1380 so that the first information 1380 may accurately reflect the motion of the object (paragraph 0351).  The regularization parameter is the first information 1380, the actual projection data is the measured projection data and estimated projection data is the estimated projection data.  The “results of the comparisons are used to make corrections” in paragraph 0351 to first information 1380 such that the error is reduced.  The error is referring to the error between the measured projection data and the estimated projection data using first information.  Also see paragraph 0594.
Therefore it would have been obvious to one of ordinary skill in the art to modify Case et al to include: a computer system for determining regularization parameters and then executing iterative reconstruction using the actual projection data and the regularization parameters in which, in iterations of the iterative reconstruction, comparisons are made between estimated projection data and the actual projection data and results of the comparisons are used to make corrections.
The reason of doing so would have allowed a target image having a high temporal resolution to be constructed (paragraph 0612, Ra).
Regarding claim 19, Ra et al teaches wherein the computer system executes iterative reconstruction using the projection data and the determined regularization parameters (paragraph 0351, also see rejection of claim 1) to generate a volume dataset of the sample (3D imaging, paragraph 0157).
Also see Case teaches generate a volume dataset of the sample (reconstructed tomographic volume data set of sample 114 paragraph 0059).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Ra et al to include: generate a volume dataset of the sample.  The reason of doing so would have allowed a person to further analyze the generated data to cure a patient.


Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al US 2014/0233692 in view of Ra et al US 2015/0243045 further in view of Vija US 20130077844.

Regarding claim 6, Case et al in view of Ra et al teaches all of the limitations of claim 1.
Ra et al teaches wherein the computer system reconstructs at least a portion of the sample using iterative reconstruction and iterative reconstruction using the projection data (paragraph 0351)
Case et al in view of Ra et al fails to teach reconstruction using different smoothing regularization parameters until a target signal to noise ratio is obtained, the smoothing regularization the smoothing regularization parameter yielding the target signal to noise ratio being used in the iterative reconstruction.
Vija teaches reconstruction 3D images using different smoothing regularization parameters until a target signal to noise ratio is obtained, the smoothing regularization the smoothing regularization parameter yielding the target signal to noise ratio being used in the iterative reconstruction (paragraph 37).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Case in view of Ra et al further in view of Flood et al’s method of iterative reconstruction using the projection data and regularization parameters to include: reconstruction images using different smoothing regularization parameters until a target signal to noise ratio is obtained, the smoothing regularization the smoothing regularization parameter yielding the target signal to noise ratio being used in the iterative reconstruction.  The reason of doing so would have allow the system to produce a high quality images.
Regarding claim 16, Case et al in view of Ra et al teaches all of the limitations of claim 12.
Ra et al teaches wherein the computer system reconstructs at least a portion of the sample using iterative reconstruction and iterative reconstruction using the projection data (paragraph 0351)
Ra et al teaches wherein the computer system reconstructs at least a portion of the sample using iterative reconstruction and iterative reconstruction using the projection data (paragraph 0351)
Case et al in view of Ra et al fails to teach reconstruction using different smoothing regularization parameters until a target signal to noise ratio is obtained, the smoothing regularization the smoothing regularization parameter yielding the target signal to noise ratio being used in the iterative reconstruction.
Vija teaches reconstruction 3D images using different smoothing regularization parameters until a target signal to noise ratio is obtained, the smoothing regularization the smoothing regularization parameter yielding the target signal to noise ratio being used in the iterative reconstruction (paragraph 37).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Case in view of Ra et al further in view of Flood et al’s method of iterative reconstruction using the projection data and regularization parameters to include: reconstruction images using different smoothing regularization parameters until a target signal to noise ratio is obtained, the smoothing regularization the smoothing regularization parameter yielding the target signal to noise ratio being used in the iterative reconstruction.  The reason of doing so would have allow the system to produce a high quality images.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al US 2014/0233692 in view of Ra et al US 2015/0243045 further in view of Schaefer et al US 2012/0014582 and Lee US 20180144511.

Regarding claim 7, Case et al in view of Ra et al teaches all of the limitations of claim 1.
Case et al in view of Ra et al fail to teach wherein the computer system determines a center offset regularization parameter based on a reconstruction of at least a portion of the sample using back projection.
Schaefer et al teaches wherein the computer system determines an offset regularization parameter based on a reconstruction of at least a portion of the sample using back projection (pp 0034-0035).
Therefore it would have been obvious to one of ordinary skill in the art to modify Chase et al in view of Ra et al to include: wherein the computer system determines offset regularization parameter based on a reconstruction of at least a portion of the sample using back projection. The reason of doing so is to reproduce a projection data accurately.
Case as modified still does not teach the offset regularization parameter is center offset parameter.
Lee teaches to set center offset regularization parameter for projection reconstruction (abstract) for tomography imaging.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Case as modified to include: to set center offset regularization parameter for back projection.  The reason of doing so is to generate high quality tomography images.

Regarding claim 17, Case et al in view of Ra et al teaches all of the limitations of claim 12.
Case et al in view of Ra et al fail to teach wherein the computer system determines a center offset regularization parameter based on a reconstruction of at least a portion of the sample using back projection.
Schaefer et al teaches wherein the computer system determines an offset regularization parameter based on a reconstruction of at least a portion of the sample using back projection (pp 0034-0035).
Therefore it would have been obvious to one of ordinary skill in the art to modify Chase et al in view of Ra et al to include: wherein the computer system determines offset regularization parameter based on a reconstruction of at least a portion of the sample using back projection. The reason of doing so is to reproduce a projection data accurately.
Case as modified still does not teach the offset regularization parameter is center offset parameter.
Lee teaches to set center offset regularization parameter for projection reconstruction (abstract) for tomography imaging.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Case as modified to include: to set center offset regularization parameter for back projection.  The reason of doing so is to generate high quality tomography images.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al US 2014/0233692 in view of Ra et al US 2015/0243045 further in view of Li US 20050111616.
Regarding claim 8, Case et al in view of  Ra et al does not wherein the computer system determines a beam hardening correction constant regularization parameter based on a reconstruction of at least a portion of the sample using back projection.
Li teaches determines a beam hardening correction constant regularization parameter based on a reconstruction of at least a portion of the sample using back projection (paragraph 5 and 31).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Case et al in view of Ra et al to include: determines a beam hardening correction constant regularization parameter based on a reconstruction of at least a portion of the sample using back projection.  The reason of doing so would have allowed the system to produce a better quality images.
Regarding claim 18, Case et al in view of Ra et al does not wherein the computer system determines a beam hardening correction constant regularization parameter based on a reconstruction of at least a portion of the sample using back projection.
Li teaches determines a beam hardening correction constant regularization parameter based on a reconstruction of at least a portion of the sample using back projection (paragraph 5 and 30, 31, the determine slice weighting value used with beam hardening correction can be viewed as beam hardening correction constant regularization parameter).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Case in view of Ra et al to include: determines a beam hardening correction constant regularization parameter based on a reconstruction of at least a portion of the sample using back projection.  The reason of doing so would have allowed the system to produce a better quality images.





Allowable Subject Matter

Claims 2 and 10, 13, 20 are allowed.
Regarding claim 2, 13 Case et al teaches An x-ray micro tomography system (pp 0022), comprising: 
an x-ray microscopy system including an x-ray source system for generating an x- ray beam (pp 0047), and 
a detector system for detecting the x-ray beam after transmission through a sample to generate projection data (pp 0049-0050); and
Ra et al teaches a computer system for determining regularization parameters and then executing iterative reconstruction using the actual projection data and the regularization parameters in which, in iterations of the iterative reconstruction, comparisons are made between estimated projection data and the actual projection data and results of the comparisons are used to make corrections. (data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data acquired through a tomography scan at the target time. To reduce an error between the estimated projection data and the measured projection data, the data acquirer 710 may correct the first information 1380. As described above, the data acquirer 710 may repeatedly correct the first information 1380 so that the first information 1380 may accurately reflect the motion of the object (paragraph 0351).  The regularization parameter is the first information 1380, the actual projection data is the measured projection data and estimated projection data is the estimated projection data.  The “results of the comparisons are used to make corrections” in paragraph 0351 is the error that is the result of the comparison, because once an error is no longer detected from the measured projection data and the estimated projection data, then the first information 1380 is corrected).
Case et al and Ra et al fail to teach wherein the computer system estimates image noise from a reconstructed portion of the sample and sets an edge preserving cutoff regularization parameter based on the noise estimate, the edge preserving cutoff regularization parameter being used in the iterative reconstruction using the projection data.

Regarding claim 10, 20  Case et al teaches An x-ray micro tomography system (pp 0022), comprising: 
an x-ray microscopy system including an x-ray source system for generating an x- ray beam (pp 0047), and 
a detector system for detecting the x-ray beam after transmission through a sample to generate projection data (pp 0049-0050); and
Ra et al teaches a computer system executing iterative reconstruction using the projection data and the first determining parameters (data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data acquired through a tomography scan at the target time. To reduce an error between the estimated projection data and the measured projection data, the data acquirer 710 may correct the first information 1380. As described above, the data acquirer 710 may repeatedly correct the first information 1380 so that the first information 1380 may accurately reflect the motion of the object (paragraph 0351).  The regularization parameter is the first information 1380, the actual projection data is the measured projection data and estimated projection data is the estimated projection data.  The “results of the comparisons are used to make corrections” in paragraph 0351 is the error that is the result of the comparison, because once an error is no longer detected from the measured projection data and the estimated projection data, then the first information 1380 is corrected).
Case et al and Ra et al fail to teach performing a setup method to determine a corrected beam hardening correction constant and a corrected center offset based on a reconstruction of at least a portion of the sample using Filtered Back Projection (FBP).



It is inherent that claims 3-5, 11 and 14, 15 are allowed as being dependent upon an allowable independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 23, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675